 Case 1:19-cv-01008-LMB-MSN Document 8 Filed 08/13/19 Page 1 of 1 PageID# 95



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


RICHY CASTRO,
individually and on behalf of all
others similarly situated, etal..

                 Plaintiffs,
                                                                l:19-cv-1008(LMB/MSN)

CAPITAL ONE FINANCIAL CORPORATION,
et al..


                 Defendants.


                                                ORDER


          The plaintiffs' Motion to Consolidate establishes good cause for the relief requested.

Accordingly, the Motion [Dkt. No. 5] is GRANTED,and it is hereby

          ORDERED that civil actions l:19-cv-979,1:19-cv-1008, and l:19-cv-1021 be and are

consolidated for all pretrial purposes and transferred to the Richmond Division to be

consolidated with 3:19-cv-555.'

          The Clerk is directed to consolidate and transfer these three civil actions as directed to the

Richmond Division and forward copies ofthis Order to counsel of record and Judge Gibney.

          Entered this /3^av of August,2019.

Alexandria, Virginia


                                                            Leonie M,Brinkema
                                                            United States District Judge       'I




'Civil action 3:I9-cv-555 is assigned to the Honorable John A. Gibney, Jr., who has agreed to
the consolidation ofthese three civil actions with his civil action, which was the first of these
related actions filed in this district.
